DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 4, 9, 11, 12, 14, and 18) in the reply filed on 9/28/21 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully submits that there would be no serious search and examination burden in search and examining the claims of Groups II and III with Group I. Claims 17 and 19 depend from claim 3 and include all the limitations of claim 1.  This is not found persuasive because as stated in the restriction requirement the process can be made with a materially different process. Also if the claims are found persuasive Examiner will rejoin the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/21.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 28, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (US 20130040939)in view of Venus et al. (US 2003/0191192) and Trojer et al. (Physical Chemistry chemical physics 15(41)2013) 17707-18302) and further in view of Hanada et al. (2010/0297181).
Vasconcelos with regards to instant claim 1, teaches an oral suspension comprising eslicarbazine acetate (see 0014) in an amount of 40-60 mg/ml (as required by instant claim 4, see claim 17) at a pH of 6.8-7.0 (as required by instant claim 5, see claim 13),a pharmaceutically acceptable excipient such as bufferering agent (see 0023, as required by instant claim 10), with a suspending agent at 0-0.5% (see claim 4, as required in part by claims 12-14, eslicarbazine at 6% (see 0039, as required in part by claim 1), suspending agent from 0.1-0.5% (see 0030). Although the reference teaches inclusion of xanthan and polyoxyethylene stearate, nonetheless teaches a range of wetting agents and suspending agents that can be used.  Therefore it is within the purview of the skilled artisan to use a wetting agent and suspending agent that will yield a modified release formulation with a reasonable expectation of success.
However Vasconcelos fails to teach that the suspension is a modified release cores and comprises a rate controlling polymer. The reference also teaches that prior art is known of the teaching of suspension comprising coated drug formulation with sustained release (see 0022)
Venus teaches suspension thus ready to use (as required by instant claim 3) for oral administration for prolong period with at least one polymer, pH modifiers (see 0045) wherein the PH is from 5-6.

 With regards to a kit Hanada teaches treating epilepsy etc comprising eslicarbazepine (see 0067) in a kit (see 0158).  Thus one of ordinary skill in the art would have been motivated to put the composition in a kit for use with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art to have been motivated to add a polymer to the suspension with encapsulated cores directly in the suspension as taught by Trojer with a reasonable expectation of success that the polymer will release the active agent for an extended release. Therefore it would have been obvious to choose a polymer to yield and immediate and controlled release.
 Therefore, the level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. 


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/ Primary Examiner, Art Unit 1615 
11/1/21